Title: To Thomas Jefferson from A. Addis, 1 December 1806
From: Addis, A.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Philada. Decemr. 1. 1806
                        
                        
                              The Young Men of the City and County of Philadelphia of Democratic Principles have
                            instructed me to forward on to you the enclosed address; it has met with their united approbation—it is hoped it will meet
                            with yours—
                  I am Dear Sir, with Sentiments of the brightest respect Your Hble Servt. 
                        
                        
                            An Addis
                            
                        
                    